This is an original proceeding in this court, Theodora Warner having filed herein her petition praying for the issuance of a writ of mandate directed to Honorable John A. Frater, judge of the superior court of the state of Washington for King county, requiring him to order that Vava Eastman, petitioner's daughter, who is an inmate of the state custodial school at Medical Lake, having been placed therein by order of the superior court for King county, be taken therefrom and placed in custody of petitioner.
Upon the filing of Mrs. Warner's petition, an order to show cause was issued by this court, requiring the Honorable John A. Frater, as judge of the superior court for King county, to appear before this court on the twenty-first day of September, 1928, and show cause why a writ of mandate should not issue directing him, as judge of the superior court, to order the restoration *Page 479 
to the petitioner of the custody of her daughter. Counsel for petitioner appeared upon the return date of the order to show cause and submitted his argument in support of the petition which he had filed.
[1] No appearance in this court has been made or entered by respondent, and an examination of the record fails to disclose any service of the order to show cause upon the respondent therein named.
The record before us is insufficient to vest this court with jurisdiction to proceed further.